Case 3:20-cv-00578-TAD-KDM Document 74 Filed 06/03/21 Page 1 of 16 PageID #: 517




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA

  TAYLA GREEN, ET AL                                 CIVIL ACTION NO. 3:20-CV-578

  VERSUS                                             JUDGE TERRY A. DOUGHTY

  TROOPER DAKOTA DEMOSS, ET al                       MAG. JUDGE KAREN L. HAYES

  ******************************************************************************

    INVOCATION OF THE DEFENSE OF QUALIFIED IMMUNITY, AFFIRMATIVE
    DEFENSES, ANSWER TO PLAINTIFFS’ SECOND AMENDED COMPLAINT AND
                             JURY DEMAND

         NOW INTO COURT, through undersigned counsel, comes the defendant, DEPUTY

  CHRISTOPHER HARPIN, who respectfully files the following Answer and Affirmative Defenses

  in response to the allegations contained in Plaintiffs’ Second Amended Complaint. Defendant

  denies each and every allegation contained therein, except those which are hereinafter expressly

  admitted, and further represents that:

                INVOCATION OF THE DEFENSE OF QUALIFIED IMMUNITY

         Defendant hereby invokes the defense of qualified immunity, which bars Plaintiffs’

  Complaint.

                                    AFFIRMATIVE DEFENSES

                                FIRST AFFIRMATIVE DEFENSE

         The Complaint fails to state a claim against Defendant upon which relief can be granted,

  in whole or in part.

                               SECOND AFFIRMATIVE DEFENSE

         The sole and only cause and proximate cause of any damage to Plaintiff was Plaintiff’s

  own actions and/or omissions or the actions and/or omissions of others over whom Defendant had

  no control.


                                                 1
Case 3:20-cv-00578-TAD-KDM Document 74 Filed 06/03/21 Page 2 of 16 PageID #: 518




                                THIRD AFFIRMATIVE DEFENSE

         Plaintiff’s suit is barred, in whole or in part, by the applicable statute of limitations or

  prescriptive period.

                              FOURTH AFFIRMATIVE DEFENSE

         At all times, the Defendant’s actions were professional, lawful and appropriate under the

  circumstances of the incident sued upon, therefore Defendant asserts the defense of qualified

  immunity. The defendant acted with no malice or unlawful intent whatsoever.

                                FIFTH AFFIRMATIVE DEFENSE

         Defendant denies that any state or federal violations occurred in the instant case.

                                SIXTH AFFIRMATIVE DEFENSE

         Defendant denies that Plaintiff is entitled to any relief under federal or state law.

                              SEVENTH AFFIRMATIVE DEFENSE

         Defendant affirmatively denies that Plaintiff sustained any damages as a result of any

  alleged unlawful action by this Defendant.

                               EIGHTH AFFIRMATIVE DEFENSE

         As a political subdivision of the State of Louisiana, Defendant is entitled to and hereby

  pleads the statutory limitation of liability, costs, and interest contained in LSA-R.S. 13:5106 and

  LSA-R.S. 13:5112, as well as any other statutory or jurisprudential limitation of liability, costs,

  and/or interest available to Defendant under the law.

                                NINTH AFFIRMATIVE DEFENSE

         Alternatively, in the event the actions of Defendants are found to have been the proximate

  cause of any injury to Plaintiff, which is at all times denied, such actions were accidental and/or



                                                    2
Case 3:20-cv-00578-TAD-KDM Document 74 Filed 06/03/21 Page 3 of 16 PageID #: 519




  inadvertent, without malice or intent to deprive Plaintiff of his civil rights or any rights afforded

  under federal or state law.

                                 TENTH AFFIRMATIVE DEFENSE

         Defendant avers that none of his actions deprived Plaintiff of any rights secured by the

  United States Constitution.

                                ELEVENTH AFFIRMATIVE DEFENSE

         The Defendant further pleads comparative negligence, consent and/or other acts

  constituting fault or consent on the part of Plaintiff which may bar recovery herein, or alternatively,

  act as a diminution to any damages.

                                TWELFTH AFFIRMATIVE DEFENSE

         Defendant herein pleads that, to the extent that any acts or omissions of the defendants are

  found to be a cause of the Plaintiff’s damages, which is denied, that all such acts or omissions

  constitute policy-making or discretionary acts, which said acts were in the course and scope of

  Defendant’s lawful powers and duties and, as such, he is immune from tort liability under Federal

  and Louisiana law, including but not limited to L.S.A. R.S. 9:2798.1.

                            THIRTEENTH AFFIRMATIVE DEFENSE

         Defendant also reserves the right to assert any and all additional applicable immunities

  available under law.

                            FOURTEENTH AFFIRMATIVE DEFENSE

         Defendant also reserves the right to assert further affirmative defenses as they become

  evident through discovery or further investigation.

         AND NOW, further answering the specific allegations enumerated in Plaintiff’s

  Complaint, Defendant denies each and every allegation except as expressly admitted below:



                                                    3
Case 3:20-cv-00578-TAD-KDM Document 74 Filed 06/03/21 Page 4 of 16 PageID #: 520




                                                     1.

          Defendant denies the allegations contained in Paragraph 1 of the Complaint for lack of

  sufficient information to justify a belief therein at this time.

                                                     2.

          Defendant denies the allegations contained in Paragraph 2 of the Complaint for lack of

  sufficient information to justify a belief therein at this time.

                                                     3.

          Defendant denies the allegations contained in Paragraph 3 of the Complaint for lack of

  sufficient information to justify a belief therein at this time.

                                                     4.

          Defendant denies the allegations contained in Paragraph 4 of the Complaint for lack of

  sufficient information to justify a belief therein at this time.

                                                     5.

          Defendant denies the allegations contained in Paragraph 5 of the Complaint for lack of

  sufficient information to justify a belief therein at this time.

                                                     6.

          Defendant denies the allegations contained in Paragraph 6 of the Complaint for lack of

  sufficient information to justify a belief therein at this time.

                                                     7.

          Defendant denies the allegations contained in Paragraph 7 of the Complaint for lack of

  sufficient information to justify a belief therein at this time.

                                                     8.




                                                     4
Case 3:20-cv-00578-TAD-KDM Document 74 Filed 06/03/21 Page 5 of 16 PageID #: 521




          Defendant denies the allegations contained in Paragraph 8 of the Complaint for lack of

  sufficient information to justify a belief therein at this time.

                                                     9.

          Defendant denies the allegations contained in Paragraph 9 of the Complaint except to admit

  Deputy Harpin’s status.

                                                    10.

          Defendant denies the allegations contained in Paragraph 10 of the Complaint for lack of

  sufficient information to justify a belief therein at this time.

                                                    11.

          Defendant denies the allegations contained in Paragraph 11 of the Complaint for lack of

  sufficient information to justify a belief therein at this time.

                                                    12.

          Defendant denies the allegations contained in Paragraph 12 of the Complaint for lack of

  sufficient information to justify a belief therein at this time.

                                                    13.

          Defendant denies the allegations contained in Paragraph 13 of the Complaint for lack of

  sufficient information to justify a belief therein at this time.

                                                    14.

          Defendant denies the allegations contained in Paragraph 14 of the Complaint for lack of

  sufficient information to justify a belief therein at this time.

                                                    15.

          Defendant denies the allegations contained in Paragraph 15 of the for lack of sufficient

  information to justify a belief therein at this time.



                                                     5
Case 3:20-cv-00578-TAD-KDM Document 74 Filed 06/03/21 Page 6 of 16 PageID #: 522




                                                    16.

          Defendant denies the allegations contained in Paragraph 16 of the Complaint as written

  and for lack of sufficient information to justify a belief therein at this time. Defendant further

  asserts that any writing referenced is the best evidence of its contents.

                                                    17.

          Defendant denies the allegations contained in Paragraph 17 of the Complaint for lack of

  sufficient information to justify a belief therein at this time.

                                                    18.

          Defendant denies the allegations contained in Paragraph 18 of the Complaint for lack of

  sufficient information to justify a belief therein at this time.

                                                    19.

          Defendant denies the allegations contained in Paragraph 19 of the Complaint except to

  admit that jurisdiction and venue are proper.

                                                    20.

          Defendant denies the allegations contained in Paragraph 20 of the Complaint except to

  admit that jurisdiction and venue are proper.

                                                    21.

          Defendant denies the allegations contained in Paragraph 21 of the Complaint.

                                                    22.

          Defendant denies the allegations contained in Paragraph 22 of the Complaint.

                                                    23.

          Defendant denies the allegations contained in Paragraph 23 of the Complaint for lack of

  sufficient information to justify a belief therein at this time.



                                                     6
Case 3:20-cv-00578-TAD-KDM Document 74 Filed 06/03/21 Page 7 of 16 PageID #: 523




                                                    24.

          Defendant denies the allegations contained in Paragraph 24 of the Complaint for lack of

  sufficient information to justify a belief therein at this time.

                                                    25.

          Defendant denies the allegations contained in Paragraph 25 of the Complaint for lack of

  sufficient information to justify a belief therein at this time.

                                                    26.

          Defendant denies the allegations contained in Paragraph 26 of the Complaint for lack of

  sufficient information to justify a belief therein at this time.

                                                    27.

          Defendant denies the allegations contained in Paragraph 27 of the Complaint for lack of

  sufficient information to justify a belief therein at this time.

                                                    28.

          Defendant denies the allegations contained in Paragraph 28 of the Complaint for lack of

  sufficient information to justify a belief therein at this time.

                                                    29.

          Defendant denies the allegations contained in Paragraph 29 of the Complaint for lack of

  sufficient information to justify a belief therein at this time.

                                                    30.

          Defendant denies deny the allegations contained in Paragraph 30 of the Complaint for lack

  of sufficient information to justify a belief therein at this time.

                                                    31.




                                                     7
Case 3:20-cv-00578-TAD-KDM Document 74 Filed 06/03/21 Page 8 of 16 PageID #: 524




          Defendant denies the allegations contained in Paragraph 31 of the Complaint for lack of

  sufficient information to justify a belief therein at this time.

                                                    32.

          Defendant denies the allegations contained in Paragraph 32 of the Complaint for lack of

  sufficient information to justify a belief therein at this time.

                                                    33.

          Defendant denies the allegations contained in Paragraph 33 of the Complaint. It is admitted

  that Deputy Harpin made it to the scene at some point, but several minutes after the aforementioned

  individuals.

                                                    34.

          Defendant denies the allegations contained in Paragraph 34 of the Complaint as written

  and for lack of sufficient information to justify a belief therein at this time.

                                                    35.

          Defendant denies the allegations contained in Paragraph 35 of the Complaint as written

  and for lack of sufficient information to justify a belief therein at this time.

                                                    36.

          Defendant denies the allegations contained in Paragraph 36 of the Complaint as written

  and for lack of sufficient information to justify a belief therein at this time.

                                                    37.

          Defendant denies the allegations contained in Paragraph 37 of the Complaint.

                                                    38.

          Defendant denies the allegations contained in Paragraph 38 of the Complaint as written

  and for lack of sufficient information to justify a belief therein at this time.



                                                     8
Case 3:20-cv-00578-TAD-KDM Document 74 Filed 06/03/21 Page 9 of 16 PageID #: 525




                                                    39.

          Defendant denies the allegations contained in Paragraph 39 of the Complaint as written

  and for lack of sufficient information to justify a belief therein at this time.

                                                    40.

          Defendant denies the allegations contained in Paragraph 40 of the Complaint as written

  and for lack of sufficient information to justify a belief therein at this time.

                                                    41.

          Defendant denies the allegations contained in Paragraph 41 of the Complaint as written

  and for lack of sufficient information to justify a belief therein at this time.

                                                    42.

          Defendant denies the allegations contained in Paragraph 42 of the Complaint as written

  and for lack of sufficient information to justify a belief therein at this time.

                                                    43.

          Defendant denies the allegations contained in Paragraph 43 of the Complaint as written

  and for lack of sufficient information to justify a belief therein at this time.

                                                    44.

          Defendant denies the allegations contained in Paragraph 44 of the Complaint.

                                                    45.

          Defendant denies the allegations contained in Paragraph 45 of the Complaint as written

  and for lack of sufficient information to justify a belief therein at this time.

                                                    46.

          Defendant denies the allegations contained in Paragraph 46 of the Complaint as written

  and for lack of sufficient information to justify a belief therein at this time.



                                                     9
Case 3:20-cv-00578-TAD-KDM Document 74 Filed 06/03/21 Page 10 of 16 PageID #: 526




                                               47.

         Defendant denies the allegations contained in Paragraph 47 of the Complaint as written

  and for lack of sufficient information.

                                                48.

         Defendant denies the allegations contained in Paragraph 48 of the Complaint as written

  and for lack of sufficient information.

                                               49.

         Defendant denies the allegations contained in Paragraph 49 of the Complaint as written

  and for lack of sufficient information.

                                               50.

         Defendant denies the allegations contained in Paragraph 50 of the Complaint as written

  and for lack of sufficient information.

                                               52.

         Defendant denies the allegations contained in Paragraph 52 of the Complaint as written

  and for lack of sufficient information.

                                               53.

         Defendant denies the allegations contained in Paragraph 53 of the Complaint.

                                               54.

         Defendants deny the allegations contained in Paragraph 54 of the Complaint.

                                               55.

         Defendants deny the allegations contained in Paragraph 55 of the Complaint.

                                               56.




                                                10
Case 3:20-cv-00578-TAD-KDM Document 74 Filed 06/03/21 Page 11 of 16 PageID #: 527




          Defendants deny the allegations contained in Paragraph 56 of the Complaint as written and

  for lack of sufficient information.

                                                    57.

          Defendants deny the allegations contained in Paragraph 57 of the Complaint except to

  admit that EMS was requested and arrived on scene.

                                                    58.

          Defendants deny the allegations contained in Paragraph 58 of the Complaint except to

  admit that EMS was requested and arrived on scene.

                                                    59.

          Defendant denies the allegations contained in Paragraph 59 of the Complaint for lack of

  sufficient information to justify a belief therein at this time.

                                                    60.

          Defendant denies the allegations contained in Paragraph 60 of the Complaint except to

  admit that Green was loaded into an ambulance and transported. It is admitted that Defendant were

  received information that Greene had died.



                                                    61.

          Defendant denies the allegations contained in Paragraph 61 of the Complaint for lack of

  sufficient information to justify a belief therein.

                                                    62.

          Defendant denies the allegations contained in Paragraph 62 of the Complaint as written

  and submit that the writing referenced is the best evidence of its contents.

                                                    63.



                                                     11
Case 3:20-cv-00578-TAD-KDM Document 74 Filed 06/03/21 Page 12 of 16 PageID #: 528




          Defendant denies the allegations contained in Paragraph 63 of the Complaint for lack of

  sufficient information to justify a belief therein at this time.

                                                    64.

          Defendant denies the allegations contained in Paragraph 64 of the Complaint.

                                                    65.

          Defendant denies the allegations contained in Paragraph 65 of the Complaint for lack of

  sufficient information to justify a belief therein at this time.

                                                    66.

          Defendant denies the allegations contained in Paragraph 66 of the Complaint..

                                                    67.

          Defendant denies the allegations contained in Paragraph 67 of the Complaint for lack of

  sufficient information to justify a belief therein at this time.

                                                    68.

          Defendant denies the allegations contained in Paragraph 68 of the Complaint.

                                                    69.

          Defendant denies the allegations contained in Paragraph 69 of the Complaint.

                                                    70.

          Defendant denies the allegations contained in Paragraph 70 of the Complaint.

                                                    71.

          Defendant denies the allegations contained in Paragraph 71 of the Complaint as not

  requiring an answer and for lack of sufficient information.

                                                    72.




                                                     12
Case 3:20-cv-00578-TAD-KDM Document 74 Filed 06/03/21 Page 13 of 16 PageID #: 529




         Defendant denies the allegations contained in Paragraph 72 of the Complaint as not

  requiring an answer and for lack of sufficient information.

                                                 73.

         Defendant denies the allegations contained in Paragraph 73 of the Complaint.

                                                 74.

         Defendant denies the allegations contained in Paragraph 74 of the Complaint as not

  requiring an answer and for lack of sufficient information.

                                                 75.

         Defendant denies the allegations contained in Paragraph 75 of the Complaint as not

  requiring an answer and for lack of sufficient information.

                                                 76.

         Defendant denies the allegations contained in Paragraph 76 of the Complaint as written, as

  not requiring an answer and for lack of sufficient information.

                                                 77.

         Defendant denies the allegations contained in Paragraph 77 of the Complaint as not

  requiring an answer and for lack of sufficient information.

                                                 78.

         Defendant denies the allegations contained in Paragraph 78 of the Complaint as not

  requiring an answer and for lack of sufficient information.

                                                 79.

         Defendant denies the allegations contained in Paragraph 79 of the Complaint.

                                                 80.

         Defendant denies the allegations contained in Paragraph 80 of the Complaint.



                                                  13
Case 3:20-cv-00578-TAD-KDM Document 74 Filed 06/03/21 Page 14 of 16 PageID #: 530




                                                    81.

          Defendant denies the allegations contained in Paragraph 81of the Complaint for lack of

  sufficient information to justify a belief therein at this time.

                                                    82.

          Defendant denies the allegations contained in Paragraph 82 of the Complaint.

                                                    83.

          Defendant denies the allegations contained in Paragraph 83 of the Complaint.

                                                    84.

          Defendant denies the allegations contained in Paragraph 84 of the Complaint.

                                                    85.

          Defendant denies the allegations contained in Paragraph 85 of the Complaint.

                                                    86.

          Defendant denies the allegations contained in Paragraph 86 of the Complaint as no

  requiring an answer.

                                                    87.

          Defendant denies the allegations contained in Paragraph 87 of the Complaint.

                                                    88.

          Defendant denies the allegations contained in Paragraph 88 of the Complaint.

                                                    89.

          Defendant denies the allegations contained in Paragraph 89 of the Complaint.

                                                    90.

          Defendant denies the allegations contained in Paragraph 90 of the Complaint.

                                                    91.



                                                     14
Case 3:20-cv-00578-TAD-KDM Document 74 Filed 06/03/21 Page 15 of 16 PageID #: 531




         Defendant denies the allegations contained in Paragraph 91 of the Complaint as not

  requiring an answer.

                                                92.

         Defendant denies the allegations contained in Paragraph 92 of the Complaint.

                                                93.

         Defendant denies the allegations contained in Paragraph 93 of the Complaint.

                                                94.

         Defendant denies the allegations contained in Paragraph 94 of the Complaint.

                                                95.

         Defendant denies the allegations contained in Paragraph 95 of the Complaint.

                                                96.

         Defendant denies the allegations contained in Paragraph 96 of the Complaint.

                                                97.

         Defendant denies the allegations contained in Paragraph 97 of the Complaint.

                                                98.

         Defendant denies the allegations contained in Paragraph 98 of the Complaint as not

  requiring an answer.

         Defendant, out of an abundance of caution, denies any and all other and remaining

  allegations, including all those that are numbered, labeled, unnumbered, unlabeled, mis-numbered,

  mislabeled, included as subsections to other paragraphs or sections, or that are construed to be

  amendments, supplements, or additions not herein answered, as they pertain to any named,

  misnamed, or unnamed Defendant(s).




                                                 15
Case 3:20-cv-00578-TAD-KDM Document 74 Filed 06/03/21 Page 16 of 16 PageID #: 532




                                            JURY DEMAND

         Defendant prays that this matter be tried before a jury as to all claims against all parties.

         WHEREFORE, the premises considered, Defendant prays that this answer be deemed

  good and sufficient, that these defenses be maintained, and that after all due proceedings be had,

  there be judgment rendered herein in Defendant’s favor and against Plaintiffs, dismissing the

  entirety of Plaintiffs’ Complaint, with prejudice, at Plaintiffs’ sole cost.


                                                 Respectfully submitted,
                                                 USRY & WEEKS, APLC

                                                 By: s/Blake J. Arcuri_________
                                                 Blake J. Arcuri (LSBN 32322)
                                                 Laura C. Rodrigue (LSBN 30428)
                                                 Craig E. Frosch (LSBN 19580_
                                                 1615 Poydras Street, Suite 1250
                                                 New Orleans, LA 70112
                                                 Telephone: (504) 592-4600
                                                 Facsimile: (504) 592-464
                                                 Counsel for Defendants




                                    CERTIFICATE OF SERVICE

         I do hereby certify that on this 3rd day of June, 2021, a copy of the foregoing was filed

  electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will be sent

  by operation of the court’s electronic filing system. I also certify that a copy of the foregoing will

  be sent to all non-CM/ECF participants by United States Mail, properly addressed and postage

  prepaid.

                                                         /s/ Blake J. Arcuri




                                                    16
